Title: To Benjamin Franklin from the Pennsylvania Assembly Committee of Correspondence, 19 October 1770
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir,
Philadelphia, October 19, 1770.
In Pursuance of the Directions of the House of Assembly to the Committee of Correspondence, we inclose you their Resolves, appointing us that Committee, and you the Agent to solicit and transact the Affairs of this Province in Great-Britain for the ensuing Year.
Upon considering the Instructions given by preceding Assemblies, the present House find them so full, as well on the important Matters which relate to the general Rights and Liberties of America, as those which concern this Province, that they think it unnecessary to repeat them; and, as nothing new has occured, they content themselves at present with recommending them to your serious Attention.
The Experience they have had of your Abilities and Fidelity, leaves them no Room to doubt that you will at all Times exert your utmost Endeavours to obtain Redress of every Aggrievance which in any wise affects the Rights and Liberties of the Colonies, and to promote the Welfare of this Province. We are, with great Regard, Your assured Friends and very humble Servants,
Joseph Galloway, Speaker.Thomas Livezey,Joseph Fox,Samuel Rhoads,Joseph Watson,Isaac Pearson.
